DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 10/08/2021.
Claims 2, 3, 8, 11-14, 16, and 17 have been cancelled.
Claims 1, 4, 6, 10, 15, 18, and 20 have been amended.
Claims 1, 4-7, 9, 10, 15, and 18-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/08/2021 have been considered but are moot in view of the new grounds of rejection.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-7, 9, 10, 15, and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


determining an overall cloud merit vector for each of the free tasks and for the client; sorting the identified set of clouds in descending order according to said overall cloud merit; sequentially communicating with the identified set of clouds to request assignment of each of the free tasks, starting with the cloud of highest cloud merit; it is unclear if the claim sorting and sequentially communicating separately for each task or if the sorted list is for all the tasks. 
Claims 1 and 15 recite determining that at least one of the assigned service tasks has a positive dependency count: identifying succeeding tasks of at least one of the assigned tasks; reducing the dependency count of each succeeding task by 1, which is ambiguous because assigned tasks by definition have a dependency count of zero1. Furthermore, because the claim does not establish that the assignment algorithm/method is iterative, the act of updating the dependency count appears to be non-functional in the scope of the claim. Thus, it is ambiguous as to what is required by the limitation and the meets and bounds of the limitation are unclear.

Claims 6 and 20 recite “wherein said respective cloud information comprises…” which lacks antecedent basis.

Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 10, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jrad et al. (“A Broker-based Framework for Multi-Cloud Workflows”) in view of Shetty et al. (“QoS Based Cloud Service Selection to Handle Large Volume of Concurrent Requests”) in further view of Schmidt et al. (DAGwoman: enabling DAGMan-like workflows on non-Condor platforms).

Claims 1 and 15:
Jrad discloses the limitations as shown in the following rejections:
receiving from a client a set (workflow) of service tasks, a definition of each service task, and indications of tasks interdependence (workflow task predecessors/successors) of the set of service tasks…designating new free tasks (released ready tasks) from the set of service tasks (see at least pg. 61, § 1; pg. 64; pg. 61, § 4.3).
identifying a set of clouds from the plurality of clouds, wherein each of the identified clouds satisfies specified compliance requirements, capability requirements, and resource-availability requirements (SLA requirements) at a predetermined time for at least one of the designated free tasks; determining an overall cloud merit vector for each of the free tasks and for the client; (see at least pg. 63-64).
assigning free tasks to respective clouds from the identified set of clouds (matching/scheduling tasks to cloud providers); receiving from the cloud confirmation of assignment of at least one of the task service tasks; coordinating the assigned service tasks to respective clouds to observe the interdependence of the tasks (see at least pg. 64; pg. 62, col. 1: “scheduling and matching policies for selecting the suitable Clouds to run the workflow tasks based on the user requirements”).
Jrad does not specifically disclose sorting the identified set of clouds in descending order according to said overall cloud merit; sequentially communicating with the identified set of clouds to request assignment of each of the free tasks, starting with the cloud of highest cloud merit;
Shetty, however, discloses an analogous method for selecting cloud services which includes  identifying a set of clouds from the plurality of clouds, wherein each of the identified clouds satisfies specified compliance requirements, capability requirements, and resource-availability requirements at a predetermined time for at least one of the designated free tasks (pg. 2-3); and further discloses determining an overall cloud merit vector for each of the free tasks and for the client (apply QoS weights to get aggregate analytic hierarchy process (AHP) scores); sorting ranking) the identified set of clouds in descending order according to said overall cloud merit; sequentially communicating with the identified set of clouds to request assignment of each of the free tasks, starting with the cloud of highest cloud merit in at least pg. 6 col. 1; and pg. 2-3. Exemplary quotation:
“Broker is responsible for selection of cloud services, when large number of cloud services is involved. This framework act as a provision model for service selection based on con-sumer’s priority and ranking of cloud services based on cloud service’s QoS parameters (pg. 3, § 3).

“selection algorithm ranks the services; the best services can be given to all the requests within that group…In our proposed work based on the ranked service list, the first provider is not able to satisfy all the requests then next ranked services are used to satisfy the request” (pg. 6, col. 1).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Jrad to utilize Shetty’s cloud selection algorithm to increase the execution time efficiency and reduce the bias in the decision-making algorithm (Shetty pg. 4, col. 2; pg. 6, col. 1). 
determining a dependency count of each task of the set of service tasks; nor any of the other limitations reciting a dependency count: identifying succeeding tasks of at least one of the assigned tasks; reducing the dependency count of each succeeding task by 1.
Schmidt, however, discloses an analogous WF scheduling method which includes: determining a dependency count of each task of the set of service tasks…identifying succeeding tasks of at least one of the assigned tasks in at least pg. 2, § 4, para. 3:
“After the parser has read the DAG file, a DAG is initialized representing the workflow. Besides the characteristics of each task like pre and post scripts, priority, category, etc., each node knows its children and parents and for every node we use a dependency counter that is initialized with the number of dependencies. Whenever a node is finished, the dependency counters of all children are decremented. This is straightforward and allows to detect immediately whether a task is submittable. If a dependency counter gets zero, the respective task is submitted to a priority queue at once” (pg. 2, § 4, para. 3).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Jrad to utilize a dependency counter as taught by Schmidt because it is a straightforward and effective technique to track whether a workflow task is ready/submittable (Schmidt pg. 2, § 4, para. 3).

Claims 5 and 19:
The combination of Jrad/Shetty/Schmidt discloses the limitations as shown in the rejections above. Furthermore, Jrad discloses wherein said definition of each service task comprises: metadata; software instructions; and input data (pg. 64, col 1; pg. 65, § 4.1).
Claims 6 and 20:
The combination of Jrad/Shetty/Schmidt/Catalano discloses the limitations as shown in the rejections above. Furthermore, Shetty discloses said respective cloud information comprises at least one of the following: a compliance vector indicating compliance with individual service standards (e.g. security, geographical region)…a capability vector indicating support of individual features (e.g. particular OS/software support)…a resource-availability vector indicating projected availability of resources (number of cores, memory); and characterization data relevant to a set of characteristics in at least pg. 2-3, § 2; See also Jrad pg. 64 describing various functional and non-functional SLA requirements.

Claims 7 and 9:
The combination of Jrad/Shetty/Schmidt discloses the limitations as shown in the rejections above. Furthermore, Jrad task sets are workflows (Abstract) which inherently discloses wherein the set of service tasks comprises independent (entry) tasks…wherein the set of service tasks comprises interdependent tasks see also pg. 61, § 1, para. 1: “workflows are coarse-grained parallel applications that consist of a series of computational tasks logically connected by data- and control flow dependencies".

Claim 10:
The combination of Jrad/Shetty/Schmidt discloses the limitations as shown in the rejections above. Furthermore, Shetty discloses wherein individual tasks in the set of service tasks are subject to respective temporal constraints (Service response time) in at least pg. 2, § 2.2 disclosing performance oriented QoS requirements including: “Response time for this critical or time sensitive system may be asso-ciated with SLA which needs results instantaneously from system…Service response time computes 

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jrad et al. (“A Broker-based Framework for Multi-Cloud Workflows”) in view of Shetty et al. (“QoS Based Cloud Service Selection to Handle Large Volume of Concurrent Requests”) in further view of Schmidt et al. (DAGwoman: enabling DAGMan-like workflows on non-Condor platforms) in further view of Catalano et al. (US 2014/0201218 A1).

Claims 4 and 18:
The combination of Jrad/Shetty/Schmidt discloses the limitations as shown in the rejections above. Furthermore, Catalano discloses:
acquiring from each cloud of the plurality of clouds respective cloud information; determining for said each task a task-specific cloud merit of said each cloud according to said respective cloud information and said definition (application blueprint/design plan) of each service task (¶0040-0043, 0053, 0057, 0076-0078, 0083).
determining a proximity merit (e.g. latency, responsiveness, geographical location constraints/ metrics) of said each cloud according to a known location of said client, and determining said overall cloud merit vector according to said task-specific cloud merit and said proximity merit (¶0006, 0008, 0041, 0043, 0053, 0071).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the Scheduler of Jrad/Shetty/Schmidt in accordance with Catalano’s meta-scheduler “to place workloads across multiple environments to achieve optimal price, performance, and service levels while providing governance and control over security and compliance” (¶0026).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“Scoring Method Based on Criteria Matching for Cloud Computing Provider Ranking and Selection” discloses methods for scoring and ranking CSPs.
Each of the following is directed to methods for selecting amongst multiple CSPs: US 2011/0238515 A1; US 2011/0314082 A1; US 2012/0011190 A1; US 2013/0346543 A1. 
“Static Scheduling of Tasks in Heterogeneous Computing Environments” discloses a WF scheduling algorithm which utilizes dependency counts.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
	02/19/2022                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Free tasks, i.e., tasks of zero dependency count, are then identified and for each new free task, a procedure of assignment to a compatible cloud is activated…The procedure of assignment of a task is activated when the task becomes free (having a dependency count of zero)” (AppSpec ¶0539)